Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/571,923 filed on 10 January 2022. This application is a CON of 15/561,791 filed on 26 September 2017, claim 371 priority to PCT/US16/24370 filed on 25 March 2016, and claims PROV 62/139,548 filed on 27 March 2015. 	The response filed 14 April 2022 cancels claims 1-20, adds claims 21-40, and presents arguments is hereby acknowledged. 	Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 12, 17, and 18 of U.S. Patent No. 11,258,874 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 21-40 overlap with the limitations of claims 1, 2, 4-9, 12, 17, and 18 of US Patent No. 11,258,874 B2 as follows:
Instant Application 17/571,923

US 11,258,874 B2
21. A system comprising: 
7. A system comprising:


a resources module that includes at least one or more distributed sensor devices to sense information;

a platforms module that includes a processor with an addressable memory to impute meaning to a sensed 
information utilizing one or more analytic models, 


a platforms module that includes a processor with an addressable memory to impute meaning to the sensed information utilizing one or more analytic models based on one or more inputs of:


a context of the sensed information, 


wherein the context includes at least one of: 
data specifying a location of the sensor device, 
data specifying a type of the sensor device, 
a time a sensor data from the sensor device was recorded, 
a time the sensor data from the sensor device was sent, 
a time the sensor data from the sensor device was received, 
a state of the sensor device, and 
a data on an origination of the sensed information;

a previously received sensor data from the sensor device stored in a file system;


a near real-time sensor data from the sensor device;


a near-real time contextual data from the sensor device derived from machine learning based on the platforms module;


a stored information of a relationship between one or more past system actions and one or more outcomes of the one or more past system actions as observed by information received by the sensor devices subsequent to the one or more past system actions; and


data external to the system, wherein the data external to the system is not sensor data from the sensor device; and


an applications module that includes a processor with an addressable memory to:


determine one or more actions utilizing the one or more analytic models based on inputs from:

the imputed meaning of the sensed information; 
data from the one or more inputs utilizing the one or more analytic models to impute meaning of the sensed information;

a result to be achieved subsequent to the determined one or more actions by the applications module,


wherein the determined one or more actions are based on the stored information of the relationship between the one or more past system actions and the one or more outcomes of the one or more past system actions, and 


wherein the one or more outcomes provide a benefit to one or more third parties;


learn from the one or more past system actions;


modify the one of more analytic models based on the learning;


optimize the one or more analytic models based on the modification; and


determine a next step in a workflow based on a received one or more events to determine one or more actions;

wherein the platforms module is configured to: 
wherein the platforms module is further configured to:

receive one or more formed messages; 
receive one or more formed messages;

transmit the received one or more messages to a platform persistence module that includes a processor with an addressable memory for storage; 
transmit the received one or more messages to a platform persistence module that-includes a processor with an addressable memory for storage;

map the received one or more messages to a client of a plurality of clients;

map the received one or more messages to a client of a plurality of clients;

form one or more business objects by applying a business logic to the one or more messages based on the mapped client; and 
form one or more business objects by applying a business logic to the one or more messages based on the mapped client; and

form one or more events by applying one or more pre-defined analytic models and context to the one or more business objects, 
form one or more events by applying one or more pre-defined analytic models and context to the one or more business objects, 

wherein the one or more analytic models and context applied to the one or more business objects comprises 
a query execution processing component, 
a prediction execution processing component, 
and 
a logging handler component, 

wherein the one or more analytic models and context applied to the one or more business objects comprises 
a query execution processing component, 
a prediction execution processing component, and 
a logging handler component, 

wherein the query execution processing component performs a required insight on the one or more business objects to retrieve combined views of data, 
wherein the query execution processing component performs a required insight on the one or more business objects to retrieve combined views of data, 

wherein the prediction execution processing component performs machine learning algorithms on a distributed platform for the one or more business objects, and 

wherein the prediction execution processing component performs machine learning algorithms on a distributed platform for the one or more business objects, and 

wherein the logging handler component logs all activities for the one or more business objects.
wherein the logging handler component logs all activities for the one or more business objects.

Claim 22
Claim 7
Claim 23
Claim 7
Claim 24
Claim 7
Claim 25
Claim 7
Claim 26
Claim 7
Claim 27
Claim 8
Claim 28
Claim 9
Claim 29
Claim 12
Claim 30
Claims 17 + 18

Claim 31
Claim 1
Claim 32
Claim 1
Claim 33
Claim 1
Claim 34
Claim 1
Claim 35
Claim 1
Claim 36
Claim 1
Claim 37
Claim 2
Claim 38
Claim 4
Claim 39
Claim 5
Claim 40
Claim 6


Therefore, the limitations of claims 21-40 of the instant application are disclosed by the limitations of claims 1, 2, 4-9, 12, 17, and 18 of U.S. Patent No. 11,258,874 B2, and as such is unpatentable for obvious-type double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2013/0086145 A1 to Herlitz discloses a SDK to communicate with a context manager.
US PGPUB 2016/0285842 A1 to Booth et al discloses curator facilitated message generation.
US PGPUB 2015/0019710 A1 to Shaashua et al discloses a context event associated with an IoT system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459